  Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 1 of 13 PageID #: 12




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CLINT PHILLIPS, Ill,                              )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )           No. 4:20-cv-01276-SNLJ
                                                  )
WAL-MART, et al.,                                 )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the ,Court on the motion of plaintiff Clint Phillips, III for leave

to commence this civil action without prepayment of the required filing fee. (Docket No. 2).

Having reviewed the motion, the Court finds that it should be granted. See 28 U.S.C. § 1915(a)(l).

Additionally, for the reasons discussed below, the Court will dismiss this action without prejudice.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma ·

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a "mere

possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must "accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements." Barton v. Taber, 820 F.3d 958, 964 (8 th Cir.
  Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 2 of 13 PageID #: 13




2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8 th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to "accept as true

any legal conclusion couched as a factual allegation").

       When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8 th Cir. 2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           The Complaint

        Plaintiff is a self-represented litigant who has filed a civil action pursuant to 42 U.S.C. §

1983 and 42 U.S.C. § 1985. (Docket No. 1 at 3). His complaint names Wal-Mart and St. Louis

County as defendants. The claim arises from a civil lawsuit that plaintiff filed against Wal-Mart in




                                                   2
    Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 3 of 13 PageID #: 14




state court, seeking damages for being wrongfully detained at a Wal-Mart store located at 10741

W. Florissant. 1

         Plaintiff states that he filed his civil case in the Circuit Court of St. Louis County in August

of 2017, seeking damages in the amount of $850,000. He further alleges that "Wal-Mart defaulted

and did not answer the summons in violation of Rule 74.04."2 Subsequently, plaintiff filed a

motion for default. According to plaintiff, Judge Dean P. Waldemer denied the motion "because

[plaintiff] had no financial information of damages requested." Plaintiff, however, asserts that he

had presented information of damages in his complaint, and that Judge Waldemer "erroneously

allowed the defendant to answer out of time in violation of their own practice." In support, he cites

to Missouri Supreme Court Rule 74.04(c)(2). 3 He alleges that Judge Waldemer allowed Wal-Mart

to answer out of time "simply because they asked him." Plaintiff contends that this violated the

Fourteenth Amendment.

         Eventually, the case was transferred from Judge Waldemer to Judge Mary E. Ott. Plaintiff

states that Judge Ott allowed Wal-Mart's attorney "to introduce interrogatories concerning [his]

criminal record that had no probative value and were being used to destroy [his] credibility."

Plaintiff claims that this violated the Fourteenth Amendment.

         Plaintiff states that he was "forced to ride the docket for almost three years," which he

suggests is an unreasonable delay. He also states that there were "continuous settlement

conferences when the defendant had no intention of settling." Despite his assertion that Wal-Mart



1 Plaintiff's state court case is Phillips v. Wal-Mart, Inc., No. 17SL-CC02824 (21'1 Jud. Cir., St. Louis County). The
Court reviewed this case on Case.net, Missouri's online case management system, and takes judicial notice of this
public record. See Levy v. Ohl, 477 F.3d 988, 991 (8 th Cir. 2007) (explaining that district court may take judicial notice
of public state records); and Stutzka v. Mccarville, 420 F.3d 757, 760 n.2 (8 th Cir. 2005) (stating that courts "may take
judicial notice of judicial opinions and public records").
2 Missouri Supreme Court Rule 74.04 pertains to the filing of a motion for summary judgment.
3 Missouri Supreme Court Rule 74.04(c)(2) provides that a response to a motion for summary judgment is due thirty

days after the motion is served.

                                                            3
    Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 4 of 13 PageID #: 15




had "no intention of settling," plaintiff alleges that he was "forced into a settlement of $2000

instead of what I was entitled by law."4 He asserts that the settlement violated the Seventh

Amendment.

         Despite agreeing to a settlement in the circuit court, plaintiff states that St. Louis County

and Wal-Mart "conspired" to deny him a default judgment. (Docket No. 1 at 6). As a result, he is

seeking $11 million in damages.

                                                   Discussion

        Plaintiff is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983

and 42 U.S.C. § 1985 against Wal-Mart and St. Louis County. For the reasons discussed below,

this action must be dismissed for failure to state a claim.

     A. Wal-Mart

        Plaintiff states that Wal-Mart defaulted by not timely answering his initial complaint in

Missouri circuit court. _He alleges that Wal-Mart, and its attorney, conspired with St. Louis County

to deny him a default judgment, and also suggests that Wal-Mart somehow "forced" him into a

settlement.

                 i.       42 U.S.C. § 1983 Claim

        In order to state a claim for relief under 42 U.S.C. § 1983, "a plaintiff must allege sufficient

facts to show (1) that the defendant(s) acted under color of state law, and (2) that the alleged

wrongful conduct deprived the plaintiff of a constitutionally protected federal right." Zutz v.

Nelson, 601 F.3d 842, 848 (8 th Cir. 2010). To that end, pursuant to § 1983, a defendant can only

be held liable for actions taken under color of state law. Carlson v. Roetzel & Andress, 552 F.3d

648,650 (8 th Cir. 2008). See also Magee v. Trustees of Hamline Univ., Minn., 747 F.3d 532,535


4 A stipulation of dismissal with prejudice was filed in the circuit court on February 26, 2020. Plaintiff signed the
stipulation.

                                                         4
  Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 5 of 13 PageID #: 16




(8 th Cir. 2014) (stating that§ 1983 "imposes liability for certain actions taken under color oflaw

that deprive a person of a right secured by the Constitution and laws of the United States"); Sanders

v. Sears, Roebuck & Co., 984 F.2d 972, 975 (8 th Cir. 1993) (stating that § 1983 secures

constitutional rights from government infringement, not infringement by private parties); and

Montano v. Hedgepeth, 120 F.3d 844, 848 (8 th Cir. 1997) (stating that pursuant to § 1983, "the

challenged conduct must have been committed by one who acts under color of law").

        When a private party acts under color of state law, it can be held liable under § 1983.

Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590 (8 th Cir. 2004). However, a

private party may only be held liable "if it is a willful participant in joint activity with the State or

its agents." Gibson v. Regions Fin. Corp., 557 F.3d 842, 846 (8 th Cir. 2009). In order to state a

claim against a private party under§ 1983, the plaintiff "must allege, at the very least, that there

was a mutual understanding, or a meeting of the minds, between the private party and the state

actor." Mershon v. Beasley, 994 F.2d 449,451 (8 th Cir. 1993).

       In this case, Wal-Mart is a private corporation, not a state actor. Furthermore, the conduct

it is accused of undertaking, that of filing a motion out of time and settling a lawsuit against it,

cannot be fairly attributable to the State of Missouri or be said to have derived from state authority.

Plaintiff has also failed to establish that Wal-Mart was a "willful participant in joint activity with

the State or its agents." While plaintiff concludes that there was a conspiracy, he has not provided

a single fact to indicate that Wal-Mart and St. Louis County, or any other state agent or entity,

came to a mutual understanding or meeting of the minds to somehow allow Wal-Mart to avoid a

default judgment and compel plaintiff to settle his lawsuit. Because plaintiff has not shown that

Wal-Mart is a state actor or acted under color of state law, he has failed to establish one of the




                                                    5
  Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 6 of 13 PageID #: 17




necessary elements of a 42 U.S.C. § 1983 claim. Therefore, plaintiffs§ 1983 claim against Wal-

Mart must be dismissed.

       Even if Wal-Mart was assumed to have acted under color of state law, plaintiff has failed

to demonstrate that Wal-Mart violated his constitutional rights. Plaintiff has asserted violations of

his rights to due process and equal protection under the Fourteenth Amendment, and his right to a

civil jury trial under the Seventh Amendment. However, he has failed to present factual allegations

showing he actually suffered a constitutional deprivation, much less that Wal-Mart was responsible

for any such violations. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8 th Cir. 1990) (stating that

42 U.S.C. § 1983 liability "requires a causal link to, and direct responsibility for, the deprivation

of rights"). Instead, as noted above, plaintiff alleges only that Wal-Mart sought leave to file an

answer out of time, and ultimately settled their case with him. Neither action, in and of itself, is

violative of the constitution, and plaintiff provides no support for the contention that these actions

violated his rights in this instance. Therefore, for this reason as well, plaintiffs 42 U.S.C. § 1983

claim against Wal-Mart must be dismissed.

               ii.     42 U.S.C. § 1985 Claim

       In order to establish a civil conspiracy under 42 U.S. C. § 1985, a plaintiff must demonstrate

"(1) that the defendants conspired, (2) with the intent to deprive him of equal protection of the

laws, or equal privileges and immunities under the laws, (3) that one or more of the conspirators

did, or caused to be done, any act in furtherance of the object of the conspiracy, and (4) that he

was injured or deprived of having and exercising any right or privilege of a citizen of the United

States." Mendoza v. United States Immigration & Customs Enforcement, 849 F.3d 408, 421 (8 th

Cir. 2017). The first element requires the plaintiff to "allege with particularity and specifically

demonstrate with material facts that the defendants reached an agreement." Johnson v. Perdue,



                                                  6
  Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 7 of 13 PageID #: 18




862 F.3d 712, 717-18 (8 th Cir. 2017). See also Crutcher-Sanchez v. Cty. of Dakota, 687 F.3d 979,

987 (8 th Cir. 2012) ("A conspiracy claim requires evidence of specific facts that show a meeting

of the minds among conspirators"). Conjecture and speculation is insufficient to prove the

existence of a conspiracy. Mettler v. Whitledge, 165 F.3d 1197, 1206 (8 th Cir. 1999). Furthermore,

unless there is a constitutional violation, there is no actionable conspiracy claim. Robbins v.

Becker, 794 F.3d 988, 997 (8 th Cir. 2015).

       Here, plaintiff has not alleged "with particularity" that Wal-Mart reached an agreement

with St. Louis County or any governmental entity or agent with regard to the lawsuit filed by

plaintiff. Aside from plaintiff's conclusory assertion, he has not alleged anything at all. Indeed,

there is not even enough factual material upon which to engage in speculation or conjecture. That

is, nothing in plaintiff's "Statement of Claim" demonstrates that Wal-Mart did anything besides

defend itself in a civil action. As plaintiff has not adequately pleaded the first element of a 42

U.S.C. § 1985 claim, this claim against Wal-Mart must be dismissed.

       Furthermore, even if plaintiff had met the first element, he has not shown a constitutional

violation. As noted above, plaintiff broadly asserts violations of his due process and equal

protection rights under the Fourteenth Amendment, and the right to a civil jury trial under the

Seventh Amendment. He has not established, however, that Wal-Mart did anything to violate those

rights. The only things that Wal-Mart stands accused of doing is filing a motion to answer out of

tinie, introducing interrogatories, and ultimately settling with plaintiff rather than going to trial.

None of these actions, without more, demonstrate a violation of the constitution. Therefore, for

this reason as well, plaintiff's 42 U.S.C. § 1985 claim against Wal-Mart must be dismissed ..




                                                  7
    Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 8 of 13 PageID #: 19




     B. St. Louis County

        Plaintiff accuses St. Louis County-apparently through itsjudges 5 -of allowing Wal-Mart

to file an answer out of time, rather than issue a default judgment, of accepting interrogatories of

"no probative value," and of conspiring with Wal-Mart to force plaintiff to settle his case.

                  i.       42 U.S.C. § 1983 Claim

        A local governing body such as St. Louis County can be sued directly under 42 U.S.C. §

1983. See Monell v. Dep 't of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978). In order

to prevail on this type of claim, the plaintiff must establish the governmental entity's liability for

the alleged conduct. Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8 th Cir. 2016). Such

liability may attach if the constitutional violation "resulted from (1) an official municipal policy,

(2) an unofficial custom, or (3) a deliberately indifferent failure to train or supervise." Mick v.

Raines, 883 F.3d 1075, 1079 (8 th Cir. 2018). See also Marsh v. Phelps Cty., 902 F.3d 745, 751 (8 th

Cir. 2018) (recognizing "claims challe_nging an unconstitutional policy or custom, or those based

on a theory of inadequate training, which is an extension of the same"). Thus, there are three ways

in which plaintiff can prove the liability of St. Louis County.

        First, plaintiff can show the existence of an unconstitutional policy. "Policy" refers to

"official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters." Corwin v. City ofIndependence, Mo., 829

F.3d 695, 700 (8 th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841, 847 (8 th Cir. 2005)

("A policy is a deliberate choice to follow a course of action made from among various alternatives



5 The Court notes that plaintiff has not named either Judge Waldemer or Judge Ott as defendants. Even ifhe had, the
claims against them would be subject to dismissal. With regard to his 42 U.S.C. § 1983 claim, both Waldemer and Ott
would be immune from liability with respect to their exercise of judicial authority. See Hamilton v. City of Hayti,
Missouri, 948 F.3d 921, 925 (8 th Cir. 2020) (explaining that a judicial officer exercising judicial authority is immune
from suit). To the extent that plaintiff alleges that either Judge Waldemer or Judge Ott participated in a conspiracy
actionable under 42 U.S.C. § 1985, he has failed to provide any facts whatsoever to support this proposition.

                                                           8
  Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 9 of 13 PageID #: 20




by the official or officials responsible ... for establishing final policy with respect to the subject

matter in question"). For a policy that is unconstitutional on its face, a plaintiff needs no other

evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn., 486

F.3d 385, 389 (8 th Cir. 2007). However, when "a policy is constitutional on its face, but it is

asserted that a municipality should have done more to prevent constitutional violations by its

employees, a plaintiff must establish the existence of a 'policy' by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers." Id. at 390.

''A policy may be either a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the municipality's governing body." Angarita v. St. Louis Cty., 981 F.2d 1537,

1546 (8 th Cir. 1992).

         Second, plaintiff can establish a claim of liability based on an unconstitutional "custom."

In order to do so, plaintiff must demonstrate:

                1) The existence of a continuing, widespread, persistent pattern of
                   unconstitutional misconduct by the governmental entity's
                   employees;

                2) Deliberate indifference to or tacit authorization of such conduct
                   by the governmental entity's policymaking officials after notice
                   to the officials of that misconduct; and

                3) That plaintiff was injured by acts pursuant to the governmental
                   entity's custom, i.e., that the custom was a moving force behind
                   the constitutional violation.

Johnson v. Douglas Cty. Med. Dep't, 725 F.3d 825, 828 (8 th Cir. 2013).

         Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a "pattern of similar

constitutional violations by untrained employees." S.M v. Lincoln Cty., 874 F.3d 581, 585 (8 th Cir.

2017).



                                                  9
 Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 10 of 13 PageID #: 21




        Plaintiff does not need to specifically plead the existence of an unconstitutional policy or

custom. Crumpley-Patterson, 388 F.3d at 591. However, at a minimum, the complaint must allege

facts supporting the proposition that an unconstitutional policy or custom exists. Doe ex rel. Doe

v. Sch. Dist. of City ofNorfolk, 340 F.3d 605,614 (8 th Cir. 2003).

        In this case, plaintiffs allegations, such as they are, do not support the proposition that his

rights were violated due to an unconstitutional policy, custom, or failure to train on the part of St.

Louis County.

       First, plaintiff has not established that St. Louis County had an unconstitutional policy, as

his facts do not point to any "policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the municipality's governing body." In other words, plaintiffs vague and

conclusory allegations do not indicate that anything that happened during the course of his civil

action in the circuit court was the result of a deliberate choice made by St. Louis County officials.

       Second, plaintiff has not shown that his rights were violated due to an unconstitutional

custom. That is, he has not demonstrated the existence of a "continuing, widespread, persistent

pattern of unconstitutional misconduct" by St. Louis County employees, much less that

policymaking officials were deliberately indifferent to or tacitly authorized such misconduct. To

the contrary, plaintiffs allegations regard an occurrence that happened to him alone, and do not

describe any sort of pattern whatsoever. See Wedemeier v. City of Ballwin, Mo., 931 F.2d 24, 26

(8 th Cir. 1991) (stating that a court cannot infer the existence of an unconstitutional policy or

custom from a single occurrence).

       Finally, for the same reasons, plaintiff has failed to properly allege that St. Louis County

violated his constitutional rights by failing to train or supervise its employees. In particular, he has

not alleged a "pattern of similar constitutional violations by untrained employees."



                                                  10
 Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 11 of 13 PageID #: 22




       Because plaintiff has not shown the existence of an unconstitutional policy, custom, or

failure to train on the part of St. Louis County, the 42 U.S.C. § 1983 claim against it must be

dismissed. See Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8 th Cir. 2013) (affirming district court's

dismissal of Monell claim where plaintiff "alleged no facts in his complaint that would demonstrate

the existence of a policy or custom" that caused the alleged deprivation of plaintiffs rights).

               ii.     42 U.S.C. § 1985 Claim

       As previously discussed, in order to establish a civil conspiracy under 42 U.S.C. § 1985, a

plaintiff must demonstrate "(l) that the defendants conspired, (2) with the intent to deprive him of

equal protection of the laws, or equal privileges and immunities under the laws, (3) that one or

more of the conspirators did, or caused to be done, any act in furtherance of the object of the

conspiracy, and (4) that he was injured or deprived of having and exercising any right or privilege

of a citizen of the United States." Mendoza, 849 F. 3d at 421. The first element requires the plaintiff

to "allege with particularity and specifically demonstrate with material facts that the defendants

reached an agreement." Johnson, 862 F.3d at 717-18. See also Crutcher-Sanchez, 687 F.3d at 987

("A conspiracy claim requires evidence of specific facts that show a meeting of the minds among

conspirators"). Conjecture and speculation is insufficient to prove the existence of a conspiracy.

Mettler, 165 F.3d at 1206. Furthermore, unless there is a constitutional violation, there is no

actionable conspiracy claim. Robbins, 794 F.3d at 997.

       In this case, there are no facts whatsoever demonstrating that St. Louis County conspired

with Wal-Mart. In particular, plaintiff presents no facts to show that Judge Waldemer allowed

Wal-Mart to file an answer out of time because of an agreement with Wal-Mart to deny plaintiff a




                                                  11
 Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 12 of 13 PageID #: 23




default judgment. 6 Likewise, plaintiff has not presented any facts supporting the contention that

Judge Ott allowed Wal-Mart to introduce non-probative interrogatories as part of a conspiracy

against him. Finally, plaintiff provides no facts do establish that he was "forced" into a settlement

by the circuit court, much less that this force came about as part of a concerted plan between Wal-

Mart and St. Louis County or its employees. Because plaintiff has not established the first element

of a 42 U.S.C. § 1985 claim, the claim against St. Louis County must be dismissed.

         Moreover, as with Wal-Mart, plaintiff has not established the requisite constitutional

violation that is necessary to state an actionable conspiracy claim. He complains that Wal-Mart

was allowed to answer out of time, that certain interrogatories were introduced as evidence, and

that he ended up settling his case for less money than he desired. None of these allegations, without

more, support the proposition that his rights under the Seventh or Fourteenth Amendments were

violated. Therefore, for this reason as well, plaintiffs 42 U.S.C. § 1985 claim against St. Louis

County must be dismissed.

    C. Motion to Appoint Counsel

         Plaintiff has filed a motion to appoint counsel. (Docket No. 3). The motion will be denied

as moot as this action is being dismissed without prejudice for failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B).

         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.


6 Plaintiff states that Judge Waldemer violated Mo. Sup. Ct. R. 74.04, pertaining to the filing of a motion for summary

judgment. Having reviewed plaintiffs case, however, the Court notes that he did not file a motion for summary
judgment. Rather, on September 28, 2017, he filed a document with the circuit court asking the judge "to make a
decision by default." Missouri Supreme Court Rule 74.05 provides for the entry of default judgment. However, the
provision states that "judgment may be entered against the defaulting party." Mo. Sup. Ct. R. 74.05(a) (emphasis
added). Based on this rule, a court is not required to enter default, and plaintiffs suggestion that the circuit court was
"in violation of their own practice" is not persuasive.

                                                           12
 Case: 4:20-cv-01276-SNLJ Doc. #: 4 Filed: 12/02/20 Page: 13 of 13 PageID #: 24




       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel (Docket

No. 3) is DENIED AS MOOT.
                                                                    \

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered

herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this,6iL day of       V~                    , 2020.




                                               STEffed@I~, ~-
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                                  13
